Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 11/05/2021. This Action is made FINAL.
Claims 1-20 are pending for examination.
Regarding the objection(s) to the specification, the examiner finds the amendment(s) to the specification filed 11/05/2021 acceptable and withdraws the objection(s) to the title as non-descriptive.   
Applicant’s arguments with respect to the rejection of claims 3 and 8 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendment to the claim(s) filed 11/05/2021, therefore the rejections are now withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 2, 5, 7, and 8 under 35 U.S.C. § 102(a)(1) have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.
Applicant’s arguments with respect to the rejection of claims 3, 4, 6, 9, 10, and 11 under 35 U.S.C. §103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.
Applicant’s arguments with respect to the rejection of new claims 12-20 have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WIPO Publication WO 2019/046204 A1) in view of Nakamura et al. (PGPub No US 2018/0348758 A1), henceforth known as Chang and Nakamura, respectively.
Chang was first cited in a previous Office Action.

Regarding claim 1, Chang teaches:
A vehicle control system mounted on a vehicle, comprising a controller which is configured to execute automated driving control of the vehicle, wherein, the controller is further configured to:
(Chang, FIG. 1; FIG. 2; ¶[069]; ¶[077];
¶[078]: “...a typical activity of an AV 100 is to safely and reliably drive autonomously... AV system 120...”;
¶[082]: “...the mixed-mode controller 201 may be installed on a combination of the AV system (in particular on the AV itself)”;
Where AV 100 (A vehicle control system mounted on a vehicle) includes the mixed mode controller (comprising a controller) that determines which driving modes are available/allowed, i.e. allows autonomous driving (which is configured to execute automated driving control of the vehicle))
 
select a first or second automated driving mode as an operation mode for executing the automated driving control [...]; and 
(Chang, FIG. 4;
¶[088]: “The mixed-mode controller may… select… the AV system's driving mode...”;
¶[090]: “...permissive autonomous 401… imposed autonomous 403”; The permissive autonomous mode is a first automated driving mode and the imposed autonomous mode is a second automated driving mode”)

during the execution of the automated driving control, execute override conciliation processing to conciliate an override request from a driver of the vehicle, wherein, in the override conciliation processing, the controller is configured to: 
(Chang, FIG. 4; ¶[090];
¶[092]: “..The mixed-mode controller may cause transitions 408… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system… an occupant may initially ride the AV system in a fully autonomous driving mode, but due to one or more reasons… he may want to request the AV system to switch to a… manual driving mode.”;
¶[0117]: “...the mixed-mode controller may evaluate if… an occupant has special permission to override a driving mode”;
Where the mixed mode controller may transition from the autonomous driving mode to the manual driving mode, i.e. override the autonomous mode (during the execution of the automated driving control, execute override conciliation processing), based on a user request (to conciliate an override request from a driver of the vehicle))

determine which of the first and second automated driving mode is selected; and 
(Chang, FIG. 4; ¶[043];
¶[081]: “...the AV system with mixed-mode driving capabilities may permit or require a transition of its driving mode from one to another”;
¶[0106]: “...the mode transition analyzer 530 may evaluate the feasibility or desirability or necessity of mode transition and may determine the mode to which the AV system 510 should transition”;
Where the mixed mode controller determines allowed transitions between driving modes, which requires the controller to determine which mode the AV is currently operating under (determine which of the first and second automated driving mode is selected), and evaluates the feasibility, desirability, or necessity of a mode transition)

when it is determined that the second automated driving mode is selected, make it more difficult to accept the override request than a case where it is determined that the first automated driving mode is selected. 
(Chang, FIG. 4; ¶[0117];
...The mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system”;
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[096]: “...FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
When the mixed mode controller selects the imposed autonomous mode 403 (when it is determined that the second automated driving mode is selected) the occupant is unable to override the autonomous mode for safety reasons (make it more difficult to accept the override request) as opposed to when the AV is in the permissive autonomous mode 401 (the first driving mode) where the mixed mode controller allows the AV to transition to a manual mode based on a driver request, i.e. an override (easier to override than the second driving mode, imposed autonomous)).

Chang fails to explicitly teach the first automated driving mode is based on a first driver condition and the second automated driving mode is based on a second driver condition, the second driver condition is a stricter condition than the first driver condition such that when the second driver condition is satisfied, the first driver condition is satisfied as a whole.

However, in the same field of endeavor, Nakamura teaches:
the first automated driving mode is based on a first driver condition and the second automated driving mode is based on a second driver condition, 
(Nakamura, FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122);
Abstract: “A vehicle control system includes... a switching control unit configured to switch an automatic driving mode executed by an automatic driving control unit to one of a plurality of automatic driving modes including a first automatic driving mode and a second automatic driving mode. The switching control unit sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a first angle range as a condition for executing the first automatic driving mode, and sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a second angle range wider than the first angle range as a condition for executing the second automatic driving mode”;
Where the vehicle control system switches the vehicle to one of a plurality of automatic driving modes including a second automatic driving mode (the first automated driving mode) based on the driver’s line of sight within a second angle range (is based on a first driver condition) and a first automatic driving mode (and the second automated driving mode) based on the driver’s line of sight within a first angle range (is based on a second driver condition))

the second driver condition is a stricter condition than the first driver condition such that when the second driver condition is satisfied, the first driver condition is satisfied
(Nakamura, FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122);
¶[0017]: “...The switching control unit sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a first angle range based on a certain direction as a condition for executing the first automatic driving mode among the plurality of automatic driving modes, and sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a second angle range wider than the first angle range as a condition for executing the second automatic driving mode among the plurality of automatic driving modes”;
Where the second angle is wider than the first angle (the second driver condition is a stricter condition than the first driver condition), such that the first angle falls within the second angle, i.e. when the second driver condition of the first angle is satisfied (such that when the second driver condition is satisfied,), the first driver condition of the wider second angle is satisfied (the first driver condition is satisfied)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang with the features of a first and second automated driving mode based on first and second driver conditions of Nakamura because “...since switching is performed from the second automatic driving mode to the first automatic driving mode when an arousal degree of the occupant is greater than or equal to a threshold value, it is possible to prevent switching to an automatic driving mode in which there are more tasks in a situation in which the occupant is not fully awake” (Nakamura, ¶[0020]). That is, because the first automated driving mode of Nakamura, equivalent to the second automated driving mode of the instant application, requires a stricter first angle band of the driver’s line of sight, it can be assured that the driver is fully awake and able to handle the first automatic driving mode, improving safety. 

	Regarding claim 2, Chang and Nakamura teach the vehicle control system according to claim 1. Chang further teaches:
wherein, the controller is further configured to execute invalidation processing to invalidate the override request when it is determined in the override conciliation processing that the second automated driving mode is selected.
(Chang, FIG. 4; ¶[0117];
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
Where the mixed mode controller (the controller) refuses to permit the occupant to control the AV system (is further configured to execute invalidation processing to invalidate the override request) when the imposed autonomous mode 403 is selected (when it is determined in the override conciliation processing that the second automated driving mode is selected)).
	
	Regarding claim 5, Chang and Nakamura teach the vehicle control system according to claim 2. Chang further teaches:
wherein, in the invalidation processing, the controller is further configured to prohibit the override request from being processed in the controller. 
(Chang, FIG. 4; ¶[0117];
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
Where the mixed mode controller (the controller) refuses to permit the occupant to control the AV system, i.e. prohibits the override request from being processed in the controller (is further configured to prohibit the override request from being processed in the controller), when the imposed autonomous mode 403 is selected (in the invalidation processing)).

	Regarding claim 7, Chang and Nakamura teach the vehicle control system according to claim 2. Chang further teaches: 
wherein, in the invalidation processing, the controller is further configured to prohibit a switch of the operation modes based on the override request. 
(Chang, FIG. 4; 
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
Where when the mixed mode controller selects the imposed autonomous mode 403, i.e. during the invalidation processing (in the invalidation processing), the occupant is unable to override the autonomous mode in order to switch to a manual mode (the controller is further configured to prohibit a switch of the operation modes based on the override request)).

the vehicle control system according to claim 1. Chang further teaches:
wherein, in the override conciliation processing, the controller is further configured to accept the override request when it is determined in the override conciliation processing that the first automated driving mode is selected.
(Chang, FIG. 4; 
¶[092]: “...The mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system”;
¶[096]: “...FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402”;
¶[0117]: “...the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode”;
Where when the AV is in the permissive autonomous mode 401 (in the override conciliation processing, ... when it is determined in the override conciliation processing that the first automated driving mode is selected), the mixed mode controller (the controller) allows the AV to transition to a manual mode based on a driver request, i.e. an override (is further configured to accept the override request)).

	Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nakamura as applied to claim 2, above, and in further view of Stark et al. (PGPub No US 2019/0092341 A1), henceforth known as Stark. 
	Stark was first cited in a previous Office Action. 
	
the vehicle control system according to claim 2. The combination of Chang and Nakamura fails to explicitly teach the limitations of claim 3 as a whole.

However, in the same field of endeavor, Stark teaches:
further comprising a detection device which is configured to detect the override request,
(Stark, FIG. 1; 
¶[0016]: “...a driver may switch between modes, for instance from autonomous to manual, by providing input at an input device, such as a steering wheel, brake pedal, accelerator pedal, buttons, etc. The vehicle's control computing devices may then transition control of deceleration, acceleration, and steering to the driver”;
Where a driver provides input to an input device (a detection device) to transition, i.e. override the autonomous driving mode to a manual driving mode (which is configured to detect the override request))

wherein, in the invalidation processing, the controller is further configured to inhibit the override request from being input into the detection device. 
(Stark, 
¶[0023]: “...The vehicle may have one or more control computing devices”;
¶[0051]: “...In a second autonomous driving mode… both the actuators and control computing devices are configured via the configuration instruction to limit the impact of human inputs and transitions to the manual driving mode in order to guarantee the safety of passengers and vehicle 100”;
¶[0052]: “...the second autonomous driving mode may include a plurality of different sub-modes or configurations… This configuration may also utilize a partition to prevent passengers from reaching manual controls (steering wheel, brake pedal, acceleration pedal, etc.)”;
Where the control computing devices (the controller), while in the second autonomous driving mode, i.e. in the invalidation processing (in the invalidation processing), utilizes a partition to prevent the passengers from operating the manual controls/input devices (is further configured to inhibit the override request from being input into the detection device)).

The features described herein provide for safe and effective transitions between different autonomous driving modes and between different autonomous driving modes and a manual driving mode” (Stark, ¶[0022]). Specifically, “the vehicle's computing devices may be configured to prevent “accidental engages” or “accidental disengages” of the autonomous driving modes” (Stark, ¶[0021]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nakamura, as applied to claim 2, above, and in further view of Lauffer et al. (PGPub No US 2017/0227959 A1), henceforth known as Lauffer. 
	Lauffer was first cited in a previous Office Action. 
	
	Regarding claim 4, Chang and Nakamura teach the vehicle control system according to claim 2. The combination of Chang and Nakamura fails to explicitly teach the limitations of claim 4 as a whole.

However, in the same field of endeavor, Lauffer teaches:
wherein, in the invalidation processing, the controller is further configured to block the override request from being transmitted to a vehicle device as a target of the override request. 
(Lauffer, FIG. 1; FIG. 5; FIG. 7; ¶[0013];
¶[0026]: “...FIG. 5 illustrates operation of the vehicle 101 in the fully autonomous mode… Here, regardless of the human operator input, the vehicle response curve 525 tracks only the virtual operator curve 515. For example, if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515”;
in the invalidation processing), the computing device 105 (the controller), ignores human operator inputs, such that the human operator inputs are not transmitted to subsystems 107, i.e. the override requests are blocked from the targeted vehicle device (is further configured to block the override request from being transmitted to a vehicle device as a target of the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the feature of blocking the override request from being transmitted to a vehicle device of Lauffer because “The computing device 105 may use the human operator data to determine whether the human operator is aware and able to operate the vehicle 101, e.g., systems and methods are known to determine whether a person is awake or asleep, drunk or sober, a blood alcohol level, etc.” (Lauffer, ¶[0029]) and “if the human operator data 115 indicate that the human operator is asleep, the computing device 105 may operate in the fully autonomous mode” (Lauffer, ¶[0030]) where the fully autonomous mode allows a human operator to rest, without worrying about unintended operator inputs such as kicking a gas pedal while asleep (Lauffer, ¶[0026]). 

	Claims 6, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nakamura as applied to claims 1, 2, and 12, above, and in further view of Hatano (PGPub No US 2017/0240186 A1), henceforth known as Hatano. 
	Hatano was first cited in a previous Office Action. 
	
	Regarding claim 6, Chang and Nakamura teach the vehicle control system according to claim 2. The combination of Chang and Nakamura fails to explicitly teach the limitations of claim 6 as a whole. 

However, in the same field of endeavor, Hatano teaches: 
wherein, in the invalidation processing, the controller is further configured to prohibit a current traveling plan of the vehicle from being modified based on the override request. 
(Hatano, FIG. 1: (100); FIG. 2: (100); FIG. 11;
¶[0007]: “...there is provided a vehicle control system (1) including an action plan generating unit (116) that generates an action plan of a vehicle to a destination such that the vehicle travels along a route to the destination”;
¶[0051]: “...The vehicle control device 100”;
¶[0080]: “...In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M, control is performed to restrain shifting (handover) from automated driving to manual driving… The restraint control unit 134 also restrains the handover control unit 132 from performing shifting from the automated driving mode to the manual driving mode if the estimated path contradicts the generated action plan”;
Where during automated driving, i.e. the invalidation processing (in the invalidation processing), the vehicle control device 100 (the controller) prevents the occupant of vehicle M from contradicting the generated action plan (is further configured to prohibit a current traveling plan of the vehicle from being modified based on the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the feature of prohibiting a current traveling plan of the vehicle from being modified based on an override request of Hatano “In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M” (Hatano, ¶[0080]). 

	Regarding claim 10, Chang and Nakamura teach the vehicle control system according to claim 1. The combination of Chang and Nakamura fails to explicitly teach the limitations of claim 10 as a whole.

However, in the same field of endeavor, Hatano teaches:
wherein the controller is further configured to: 
(Hatano, FIG. 1: (100); FIG. 2: (200); 
¶[0051]: “...The vehicle control device 100” (the controller))

during the execution of the automated driving control, determine whether or not a cancel condition for canceling an execution of an invalidation processing to invalidate the override request is satisfied; and
(Hatano, FIG. 9; FIG. 11: (S100), (S106);
¶[0089]: “...If the estimated deviation exceeds the upper-limit threshold when the steering angle becomes equal to 82, the restraint is cancelled at that time point”;
¶[0097]: “...In the example of FIG. 11, the switching control unit 130 stands by until an operation performed by the occupant of the vehicle M is accepted during automated driving (step S100)”;
Where during automated driving in step S100 of FIG. 11 (during the execution of the automated driving control) if the estimated deviation exceeds a threshold, the restraint is cancelled (determine whether or not a cancel condition for canceling an execution of an invalidation processing to invalidate the override request is satisfied))

when it is determined that the cancel condition is satisfied, cancel the execution of the invalidation processing on a vehicle device belonging to a range of device type where the cancel condition is satisfied.
(Hatano, FIG. 9; FIG. 11: (S106), (S118);
¶[0052]: “...a driving mode (manual driving mode) in which acceleration/deceleration of the vehicle M is controlled on the basis of operations of the operation devices such as the accelerator pedal 70 and the brake pedal 72 and in which steering is controlled on the basis of an operation of the operation device such as the steering wheel 74”;
¶[0089]: “...If the estimated deviation exceeds the upper-limit threshold when the steering angle becomes equal to 82, the restraint is cancelled at that time point, switching from the automated driving mode to the manual driving mode is performed”;
Where steps S106 and S118 of FIG. 11 determines if the occupant operation results in a deviation greater than an upper-limit threshold and if the occupant operation results in when it is determined that the cancel condition is satisfied), the vehicle cancels the restraint control (cancel the execution of the invalidation processing) and switches to a manual driving mode in which the occupant controls the vehicle M through operation devices, i.e. a range of device type (on a vehicle device belonging to a range of device type where the cancel condition is satisfied)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the feature of canceling the execution of the invalidation processing based on satisfying a cancel condition of Hatano because “There may be cases where restraint control is not desirable even if the estimated path contradicts the action plan depending on the traveling situation of the vehicle M” (Hatano, ¶[0081]). 

	Regarding claim 11, Chang, Nakamura, and Hatano teach the vehicle control system according to claim 10. Hatano teaches the cancellation of the execution of the invalidation processing on a vehicle device belonging to a range of device type where the exception condition is satisfied, as outlined above. Chang further teaches: 
wherein the controller is further configured to: 
(Chang, FIG. 1;
¶[082]: “...the mixed-mode controller” (the controller))

during the execution of the automated driving control, determine whether or not an exception condition for rejecting the cancellation of the execution of the invalidation processing is satisfied; and 
(Chang, FIG. 4; 
¶[019]: “...determining the next driving mode may comprise validating a license to manually drive a vehicle”;
...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[0117]: “...the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode…, or if an occupant should be restricted to certain modes (e.g., an occupant without a valid driver license may not be allowed to manually drive the AV)”;
Where the imposed autonomous mode 403 is an automated driving control (during the execution of the automated driving control) and where the mixed mode controller determines if an occupant does not have a valid license, i.e. an exception condition (determine whether or not an exception condition for rejecting the cancellation of the execution of the invalidation processing is satisfied))

when it is determined that the exception condition is satisfied, reject [the cancellation of the execution of the invalidation processing on a vehicle…].
(Chang, FIG. 4;
¶[094]: “...when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[0117]: “...the mixed-mode controller may evaluate… if an occupant should be restricted to certain modes (e.g., an occupant without a valid driver license may not be allowed to manually drive the AV)”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
If the occupant does not have a valid driver’s license, i.e. the exception condition is satisfied (when it is determined that the exception condition is satisfied), the mixed mode controller does not allow the occupant to switch to a manual driving mode (reject [the cancellation of the execution of the invalidation processing on a vehicle…])).

	Regarding claim 19, the claim limitations recite a method having limitations similar to those of claim 10 and is therefore rejected on the same basis, as outlined above.
	
a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above.

	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nakamura as applied to claims 1 and 12, above, and in further view of Kato et al. (PGPub No US 2006/0235615 A1), henceforth known as Kato. 
	Kato was first cited in IDS filed 04/06/2020.
	
	Regarding claim 9, Chang and Nakamura teach the vehicle control system according to claim 1. The combination of Chang and Nakamura fails to explicitly teach the limitations of claim 9 as a whole. 

However in the same field of endeavor, Kato teaches:
wherein the controller is further configured to execute alarm control for an occupant of the vehicle during the execution of the automated driving control,
(Kato, FIG. 1; FIG. 3;
¶[0031]: “...a controller 1”;
¶[0040]: “...the driving support information is provided for the driver only when the vehicle condition is equal to or above a certain risk level”;
Where a controller 1 (the controller) provides driving support information to the driver (is further configured to execute alarm control for an occupant of the vehicle) when the vehicle condition is equal to or above a risk level during automated driving, see FIG. 3 (during the execution of the automated driving control))

wherein, in the alarm control, the controller is further configured to: 
determine which of the first and second automated driving mode is selected; and 
(Kato, FIG. 3: (S140), (S150), (S170);
...In this application, a full-automated driving and a partially-automated driving are both designated as an automated driving”;
Where in the process of FIG. 3 (, in the alarm control), the controller 1 (the controller is further configured to) determines if the vehicle is driving in the Semi-Auto Driving mode or the Full-Auto Driving mode (determine which of the first and second automated driving mode is selected))

when it is determined that the second automated driving mode is selected (FIG. 3: S150), an alarm level for the occupant is lowered as compared with that when it is determined that the first automated driving mode is selected. 
(Kato, FIG. 3: (S150), (S170); FIG. 4: FULL-AUTO DRIVING, SEMI-AUTO DRIVING;
Where when it is determined in FIG. 3 that FULL-AUTO DRIVING is performed (when it is determined that the second automated driving mode is selected) only warnings for risk levels 3 and 4 are provided (an alarm level for the occupant is lowered) whereas when it is determined that SEMI-AUTO DRIVING is being performed (as compared with that when it is determined that the first automated driving mode is selected) warnings for all risk levels 1, 2, 3, and 4 are provided).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the feature of adjusting an alarm level according to a selected automated driving mode of Kato because “an appropriate manner of information provision should be differently arranged for a fully-automated driving, a partially-automated driving and a manual driving in terms of suitability for supporting the driving operation in each of the driving modes of the vehicle” (Kato, ¶[0006]) and “This scheme of warning provision allows the driving support system 100 to provide required warning at right timing in each of the driving modes without compromising safety of the vehicle. This scheme also allows the driving support system 100 to prevent unnecessary provision of the warning in the automated driving mode” (Kato, ¶[0051]).

a method having limitations similar to those of claim 9 and is therefore rejected on the same basis, as outlined above.
Claims 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Nakamura as applied to claim 12, above, and in further view of Lauffer and Hatano. 

Regarding claim 13, Chang and Nakamura teach the method according to claim 12. 
Chang further teaches:
further comprising: executing invalidation processing to invalidate the override request when it is determined in the override conciliation processing that the second automated driving mode is selected; 
(Chang, FIG. 4; ¶[0117];
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
Where the mixed mode controller refuses to permit the occupant to control the AV system (further comprising: executing invalidation processing to invalidate the override request) when the imposed autonomous mode 403 is selected (when it is determined in the override conciliation processing that the second automated driving mode is selected)).

The combination of Chang and Nakamura fails to explicitly teach in the invalidation processing, blocking the override request from being transmitted to a vehicle device as a target of the override request; and in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request as a whole. 

However, in the same field of endeavor, Lauffer teaches:
in the invalidation processing, blocking the override request from being transmitted to a vehicle device as a target of the override request; and 
(Lauffer, FIG. 1; FIG. 5; FIG. 7; ¶[0013];
¶[0026]: “...FIG. 5 illustrates operation of the vehicle 101 in the fully autonomous mode… Here, regardless of the human operator input, the vehicle response curve 525 tracks only the virtual operator curve 515. For example, if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515”;
Where while in the fully autonomous mode, i.e. during the invalidation processing (in the invalidation processing), the computing device 105, ignores human operator inputs, such that the human operator inputs are not transmitted to subsystems 107, i.e. the override requests are blocked from the targeted vehicle device (blocking the override request from being transmitted to a vehicle device as a target of the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the feature of blocking the override request from being transmitted to a vehicle device of Lauffer because “The computing device 105 may use the human operator data to determine whether the human operator is aware and able to operate the vehicle 101, e.g., systems and methods are known to determine whether a person is awake or asleep, drunk or sober, a blood alcohol level, etc.” (Lauffer, ¶[0029]) and “if the human operator data 115 indicate that the human operator is asleep, the computing device 105 may operate in the fully autonomous mode” (Lauffer, ¶[0030]) where the fully autonomous mode allows a human operator to 

The combination of Chang, Nakamura, and Lauffer fails to explicitly teach in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request as a whole. 

However, in the same field of endeavor, Hatano teaches:
in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request.
(Hatano, FIG. 1: (100); FIG. 2: (100); FIG. 11;
¶[0007]: “...there is provided a vehicle control system (1) including an action plan generating unit (116) that generates an action plan of a vehicle to a destination such that the vehicle travels along a route to the destination”;
¶[0051]: “...The vehicle control device 100”;
¶[0080]: “...In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M, control is performed to restrain shifting (handover) from automated driving to manual driving… The restraint control unit 134 also restrains the handover control unit 132 from performing shifting from the automated driving mode to the manual driving mode if the estimated path contradicts the generated action plan”;
Where during automated driving, i.e. the invalidation processing (in the invalidation processing), the vehicle control device 100 prevents the occupant of vehicle M from contradicting the generated action plan (prohibiting a current traveling plan of the vehicle from being modified based on the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Lauffer with the feature of prohibiting a current traveling plan of the vehicle from being modified based on an override request of In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M” (Hatano, ¶[0080]). 

	Regarding Claim 15, Chang, Nakamura, Lauffer, and Hatano teach the method according to claim 13.  
	Chang further teaches:
	in the invalidation processing, prohibiting the override request from being processed.
(Chang, FIG. 4; ¶[0117];
¶[093]: “...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
¶[0118]: “...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403”;
Where the mixed mode controller refuses to permit the occupant to control the AV system, i.e. prohibits the override request from being processed in the controller (prohibiting the override request from being processed), when the imposed autonomous mode 403 is selected (in the invalidation processing)).

	Regarding Claim 16, Chang, Nakamura, Lauffer, and Hatano teach the method according to claim 13.
	Chang further teaches:
	in the invalidation processing, prohibiting a switch of the operation modes based on the override request.
(Chang, FIG. 4; 
...the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used”;
¶[094]: “...when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant”;
Where when the mixed mode controller selects the imposed autonomous mode 403, i.e. during the invalidation processing (in the invalidation processing), the occupant is unable to override the autonomous mode in order to switch to a manual mode (prohibiting a switch of the operation modes based on the override request)).

	Regarding Claim 17, Chang, Nakamura, Lauffer, and Hatano teach the method according to claim 13.
	Chang further teaches:
	in the override conciliation processing, accepting the override request when it is determined in the override conciliation processing that the first automated driving mode is selected.
(Chang, FIG. 4; 
¶[092]: “...The mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system”;
¶[096]: “...FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402”;
¶[0117]: “...the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode”;
Where when the AV is in the permissive autonomous mode 401 (in the override conciliation processing, ... when it is determined in the override conciliation processing that the first automated driving mode is selected), the mixed mode controller allows the AV to transition to a manual mode based on a driver request, i.e. an override (accepting the override request)).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, Lauffer, and Hatano as applied to claim 13, above, and in further view of Stark. 

	Regarding claim 14, Chang, Nakamura, Lauffer, and Hatano teach the method according to claim 13. The combination of Chang, Nakamura, Lauffer, and Hatano fails to explicitly teach the limitations of claim 14 as a whole.
	
	However, in the same field of endeavor, Stark teaches:
	a detection device configured to detect the override request, 
(Stark, FIG. 1; 
¶[0016]: “...a driver may switch between modes, for instance from autonomous to manual, by providing input at an input device, such as a steering wheel, brake pedal, accelerator pedal, buttons, etc. The vehicle's control computing devices may then transition control of deceleration, acceleration, and steering to the driver”;
Where a driver provides input to an input device (a detection device) to transition, i.e. override the autonomous driving mode to a manual driving mode (configured to detect the override request))

	wherein, in the invalidation processing, inhibiting the override request from being input into the detection device.
 (Stark, 
¶[0023]: “...The vehicle may have one or more control computing devices”;
¶[0051]: “...In a second autonomous driving mode… both the actuators and control computing devices are configured via the configuration instruction to limit the impact of human inputs and transitions to the manual driving mode in order to guarantee the safety of passengers and vehicle 100”;
¶[0052]: “...the second autonomous driving mode may include a plurality of different sub-modes or configurations… This configuration may also utilize a partition to prevent passengers from reaching manual controls (steering wheel, brake pedal, acceleration pedal, etc.)”;
Where the control computing devices, while in the second autonomous driving mode, i.e. in the invalidation processing (in the invalidation processing), utilizes a partition to prevent the passengers from operating the manual controls/input devices (inhibiting the override request from being input into the detection device)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, Lauffer, and Hatano with the feature of inhibiting an override request from being input into the detection device of Stark because “The features described herein provide for safe and effective transitions between different autonomous driving modes and between different autonomous driving modes and a manual driving mode” (Stark, ¶[0022]). Specifically, “the vehicle's computing devices may be configured to prevent “accidental engages” or “accidental disengages” of the autonomous driving modes” (Stark, ¶[0021]).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichikawa et al. (PGPub No US 2017/0017233 A1) teaches an automatic driving system including an electronic control device configured to: detect a driving operation input amount during an automatic driving control for a vehicle; determine whether the driver is able to start manual driving during the automatic driving control for the vehicle; output a signal for performing switching from automatic driving to the manual driving based on a result of a comparison between the driving operation input amount and a driving switching threshold that is a threshold for the switching from the automatic driving to the manual driving.
Mizoguchi (PGPub No US 2020/0282984 A1) teaches vehicle driving control system that includes a driver monitor, a driver abnormal state detector, a risk state detector, and an alarm controller. The driver monitor monitors, as a driver, an occupant in a vehicle compartment that can take over driving from the system during the automatic driving mode. The driver abnormal state detector detects an abnormal state of the driver based on a monitoring result by the driver monitor. The risk state detector detects, as a risk state, at least one of a control state or a traveling environment of the vehicle in the automatic driving mode. The alarm controller controls an alarm to be output to the driver during traveling in the automatic driving mode based on at least the risk state out of the abnormal state of the driver and the risk state of the automatic driving mode.
Fung et al. (PGPub No US 2016/0001781 A1) teaches a method for controlling vehicle systems including receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The 
Oyama (PGPub No US 2020/0307641 A1) teaches an automatic driving system that includes a driver monitor, a driver state determining unit, a first automatic driving controller, and a second automatic driving controller. The first automatic driving controller controls a first automatic driving mode for causing a vehicle to travel by automatic driving under a preset first traveling environment regardless of whether a driver is in a forward monitoring state. The second automatic driving controller controls a second automatic driving mode for causing the vehicle to travel by the automatic driving in a situation where the driver state determining unit determines, based on a driver state detected by the driver monitor, that the driver is in the forward monitoring state, and the vehicle is under a second traveling environment which is more complicated than the first traveling environment.
Oniwa et al. (PGPub No US 2021/0146943 A1) teaches a vehicle control system configured to execute automated driving for causing the host vehicle to automatically travel and a switching controller configured to switch a driving mode of the host vehicle to any one of a plurality of driving modes. An output controller causes the information outputter to output predetermined information when the driving mode of the host vehicle is the automated driving mode and a predetermined condition is satisfied, wherein when a predetermined operation has been received by the receiver, the switching controller determines a switching aspect of the driving mode according to whether a timing when the predetermined operation has been received is after an output start timing of the predetermined information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668